IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                            :                           NO. 716
                                  :
         ORDER AMENDING RULES     :                           SUPREME COURT RULES
         380 AND 1380 OF THE      :
         PENNSYLVANIA RULES OF    :                           DOCKET
         JUVENILE COURT PROCEDURE :
                                  :




                                                ORDER


PER CURIAM

      AND NOW, this 16th day of November, 2016, upon the recommendation of the
Juvenile Court Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a) in the interest of efficient
administration:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 380 and 1380 of the Pennsylvania Rules of Juvenile Court
Procedure is amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.